United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.O., Appellant
and
DEPARTMENT OF AGRICULTURE, FOREST
SERVICE, Sandpoint, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-434
Issued: September 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 14, 2010 appellant filed a timely appeal of a June 21, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration of the merits of his schedule award. As more than 180 days elapsed between the
issuance of OWCP’s merit decision of June 15, 2009 to the filing of this appeal on December 14,
2010, the Board has no jurisdiction over the merits of the case.1 Pursuant to the Federal
Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over only the July 15, 2010 nonmerit decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. § 501.3(e).

2

5 U.S.C. §§ 8101-8193.

On appeal he asserts that the fifth edition of the American Medical Association, Guides
to the Evaluation of Permanent Impairment (hereinafter A.M.A., Guides), should have been used
in calculating his schedule award.
FACTUAL HISTORY
On July 25, 2007 appellant, then a 59-year-old forestry technician, sustained a left rotator
cuff tear when he fell off a ramp and hurt his shoulder. He stopped work on February 29, 2008
when Dr. John Faggard, a Board-certified orthopedic surgeon, performed arthroscopic repair.
Appellant returned to modified duty on May 12, 2008, and to full duty on July 23, 2008.
On March 4, 2009 appellant filed a schedule award claim. In an October 8, 2008 report,
Dr. Faggard advised that appellant had reached a fixed and stable condition. He provided
shoulder range of motion findings and advised that, in accordance with the A.M.A., Guides,
appellant had a 16 percent impairment of the left upper extremity. In an April 30, 2009 report,
Dr. Morley Slutsky, Board-certified in occupational medicine and an OWCP medical adviser,
reviewed the record, including Dr. Faggard’s October 8, 2008 report. Under the sixth edition of
the A.M.A., Guides,3 appellant had a one percent permanent impairment of the left upper
extremity.
By decision dated June 15, 2009, appellant was granted a schedule award for a one
percent impairment of the left upper extremity, for 3.12 weeks, to run from October 8
to 29, 2008.
On June 2, 2010 appellant requested reconsideration, arguing that OWCP disregarded his
physician’s impairment rating and that the fifth edition of the A.M.A., Guides should have been
used to rate impairment. He submitted a print-out from OWCP’s website noting that effective
May 9, 2009, the sixth edition of the A.M.A., Guides was adopted for schedule award
determinations. In a brief report, Dr. Faggard stated that appellant’s impairment rating of 16
percent was made using the fifth edition of the A.M.A., Guides.
In a nonmerit decision dated June 21, 2010, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.4 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).5 This section provides that the application for reconsideration must be submitted
3

A.M.A., Guides (6th ed. 2008).

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(a).

2

in writing and set forth arguments and contain evidence that either: (i) shows that OWCP
erroneously applied or interpreted a specific point of law; or (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.6 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.7
ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated June 21, 2010 denying appellant’s application for review. Because there is no OWCP
merit decision within the Board’s jurisdiction, the Board lacks jurisdiction to review the merits
of appellant’s schedule award claim.8
With his June 2, 2010 reconsideration request, appellant asserted that OWCP should have
used the fifth, rather than the sixth edition of the A.M.A., Guides to rate permanent impairment.
For decisions after February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate
schedule awards.9 For decisions issued after May 1, 2009, the sixth edition is used.10 The Board
finds that appellant’s argument does not rise to the level of relevant new argument. OWCP has
no discretion to adjudicate decisions issued after May 1, 2009 under any edition of the A.M.A.,
Guides other than the sixth edition.11
Appellant did not offer, discuss, or address any specific point of contention with the
OWCP medical adviser’s application of the A.M.A., Guides. He merely indicated that he
preferred the rating of his physician and that OWCP should rely on the fifth edition of the
A.M.A., Guides. This does not raise any new or relevant argument. Appellant did not allege or
demonstrate that OWCP erroneously applied or interpreted a specific point of law, or advance a
relevant legal argument not previously considered by OWCP. Consequently, appellant was not
6

Id. at § 10.608(b)(1) and (2).

7

Id. at § 10.608(b).

8

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2008); R.C., Docket No. 10-2371
(issued July 14, 2011).
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

FECA Bulletin No. 09-03 (issued March 15, 2009).

11

Id. In the case Harry D. Butler,11 the Board addressed OWCP’s use of the A.M.A., Guides to evaluate
impairment since the first edition single volume published in 1971. The Director has adopted the subsequent
editions of the A.M.A., Guides and stated the specific date when use of each edition should be made applicable to
claims under FECA. The fact that the sixth edition revises the evaluation methods used in previous editions does
not establish an abuse of discretion. As noted in FECA Bulletin No. 09-03, the American Medical Association
periodically revises the A.M.A., Guides to incorporate current scientific clinical knowledge and judgment and to
establish standardized methodologies for calculating permanent impairment.

3

entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).12
With respect to the third above-noted requirement under section 10.606(b)(2), on
reconsideration appellant submitted a print-out from OWCP’s website noting the effective date
of application of the sixth edition of the A.M.A., Guides. The Board has held that such
publications are of general application and not determinative regarding specific aspects of an
employee’s claim.13 Appellant also submitted a brief report from Dr. Faggard who advised that
he had used the fifth edition to evaluate appellant’s permanent impairment. Evidence that does
not address the particular issue involved does not constitute a basis for reopening a case.14 As
noted above, the sixth edition of the A.M.A., Guides is to be used for all decisions issued after
May 1, 2009.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied his reconsideration
request.15
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.606(b)(2).

13

See generally Roger G. Payne, 55 ECAB 535 (2004).

14

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

15

Supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

